Citation Nr: 1022187	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-39 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney disability. 

2.  Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from August 1956 to 
August 1960.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2009, a 
statement of the case was issued in September 2009, and a 
substantive appeal was received in October 2009.  In his 
substantive appeal, the Veteran requested a Board hearing.  
However, in a subsequent December 2009 statement, the Veteran 
withdrew his request for a hearing.  

The Board notes that the issues of service connection for 
scars of both wrists and left lower leg were also on appeal 
from an April 2007 rating decision.  A notice of disagreement 
was received in July 2007 and a statement of the case was 
issued in December 2007.  However, in a January 2008 
statement, the Veteran withdrew his appeal of this issue.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  See 38 C.F.R. § 
20.204.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Kidney disability was not manifested during the Veteran's 
active duty service, nor is it otherwise related to such 
service.  

2.  Hypothyroidism was not manifested during the Veteran's 
active duty service, nor is it otherwise related to such 
service.  




CONCLUSIONS OF LAW

1.  Kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).

2.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in an October 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2007, which was prior to the 
August 2008 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the October 2007 
letter also gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment records 
and private treatment records.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

As discussed in more detail below, a VA examination with 
nexus opinion is not required in order to make a final 
adjudication.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that, in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the probative evidence of record does not 
establish that the Veteran suffered "an event, injury or 
disease in service," including exposure to radiation.  More 
importantly, none of the evidence of record, including the 
Veteran's own statements, establishes either the presence of 
the claimed disorders (or pertinent symptoms) in service, or 
continuity of symptoms since service.  Rather, the evidence 
first documents the claimed disorders many years after 
service, and the Veteran himself does not contend that he 
noticed the disorders or any associated symptoms in service 
or thereafter; he maintains instead that he believes the 
disorders are related to exposure to microwave energy while 
in service.  As a layperson, however, his opinion as to the 
etiology of his disorders (as opposed to his observations of 
his condition in service and thereafter) do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In short, the Board finds that there is no competent or 
credible evidence "indicating" a link between any current 
diagnosis of disability and the Veteran's period of service.  
A VA examination as to the service connection issues decided 
herein is therefore not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The Veteran is claiming entitlement to service connection for 
kidney disability and hypothyroidism.  Specifically, the 
Veteran is claiming that these disabilities are due to 
radiation exposure actually claimed as exposure to microwave 
energy.   Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet.App. 67, 71 (1997).  First, there are certain types of 
cancer that are presumptively service connected, specific to 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

Assuming that a person is a "radiation-exposed veteran" 
pursuant to 38 C.F.R. 
§ 3.309(d)(3)(i), the diseases specific to such veterans for 
the purpose of presumptive service connection are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin' s disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (xx) 
cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. 
§ 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. § 
3.311(a).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

With respect to the first method, the Board notes that the 
Veteran's claimed disabilities are not included as a 
presumptive disability for radiation-exposed Veterans as set 
out under 38 C.F.R. § 3.309(d).  Service connection under 
that regulation is therefore not warranted. 

As to the second method for establishing service connection, 
none of the disorders at issue are considered "radiogenic" 
under 38 C.F.R. § 3.311(b)(2).
 
As to the third method for establishing service connection, 
the Veteran initially claimed that he was exposed to high 
power radio frequency energy.  He also asserted that he 
suffered from radiation burns of the wrists and lower left 
leg for which he was hospitalized at Webb Air Force Base.  In 
subsequent statements, he asserted that his disabilities were 
due to daily exposure to extensive high powered microwave 
radiation.   

The Board notes that the Veteran's DD 214 and service 
personnel records showed that the Veteran's military 
occupation specialty was aircraft control and warning radar 
maintenance technician.  However, nothing in these records 
indicate that the Veteran was exposed to radiation during his 
active duty service.  Further, service treatment records are 
silent with respect to any radiation exposure.  Importantly, 
there is no documentation of radiation burns as claimed by 
the Veteran.  Rather, service treatment records showed that 
the Veteran was seen at Webb Air Force Base for dermatitis in 
March 1959.  It was noted that the Veteran had a vesicular-
pustular eruption of hands and feet.  It was opined that it 
was possibly secondary to focal low grade systemic infection.  
Subsequently, in March 1960, it was noted that the Veteran 
had recurrent dermatitis.  Moreover, importantly, a July 1960 
service examination prior to discharge was silent with 
respect to any radiation exposure or burns.  Further, the 
examination was silent with respect to any disorders of the 
kidneys or objective finding of hyperthyroidism.  
Importantly, in his contemporaneous medical history, the 
Veteran did not report any symptoms related to his kidneys or 
hypothyroidism.  While the pustular eruptions on his hands 
and feet in 1959 were noted, the history was silent with 
respect to any radiation exposure or burns.  

Post service private treatment records showed that 
approximately in November 1999, the Veteran was diagnosed 
with hypothyroidism.  Further, approximately in  April 2007, 
a benign and simple renal cyst was discovered.  A December 
2007 letter from the Veteran's private primary care physician 
stated that he had diagnosed and treated the Veteran for 
hypothyroidism and thyroid disability, but no etiological 
opinion was given.  Importantly, these records are silent 
with respect to any link between these disabilities to the 
Veteran's service, including radiation exposure.  

VA treatment records have also been reviewed and associated 
with the claims file.  Treatment records showed a history of 
renal cyst and hypothyroidism.  However, again, there is 
nothing in these records linking these disabilities to 
service, including radiation exposure.  A December 2007 
record noted a history of radiation burns of the wrists.  
Nevertheless, this notation appears to be based on the 
Veteran's own history, which as discussed in more detail 
below cannot be deemed credible.  

With respect to the Veteran's assertions that his 
disabilities are due to exposure to radiation in service, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 

However, in the instant case, the Veteran's statements 
concerning exposure to radiation are contradicted by the 
other evidence of record.  For instance, the Veteran claims 
that he experienced radiation burns in service and was 
hospitalized for them.  However, this statement is 
inconsistent with the service treatment records that clearly 
showed that the Veteran actually suffered from a skin 
disability diagnosed as dermatitis.  Further, in some 
statements of record, the Veteran claims that he was actually 
exposed to microwave energy, and in other statements, he 
claims exposure to radiation.  These inconsistencies diminish 
the Veteran's credibility with respect to his assertions that 
he was exposed to ionizing radiation.  Moreover, it was many 
years after service before the Veteran asserted exposure to 
radiation.  If the Veteran had indeed been exposed to 
radiation in service, and suffered from burns, it would seem 
probably that he would have reported it prior to more than 40 
years after his discharge from service.  Thus, this fact also 
further diminished his credibility that he was actually 
exposed to radiation in service.  Further, importantly, the 
applicable regulations clearly apply to ionizing radiation 
exposure; whereas, based on the Veteran's military 
occupational specialty, it appears that the Veteran actually 
was exposed to radio frequency waves, not radiation. 

Moreover, the Board does not believe that the disabilities on 
appeal are subject to lay diagnosis.  Accordingly, the 
Veteran has not demonstrated that he has the expertise 
required to offer a nexus opinion between any current 
disabilities and exposure to radiation.  See Espiritu.  

The Board notes that in a November 2007 statement, another 
service member indicated that he worked with the Veteran 
repairing and maintaining heavy ground radar systems used for 
air control and warning.  He continued that their standard 
operating procedure for maintenance on the equipment in the 
tower was to disable the unit in the tower, but the other 
systems were left operating, exposing the crew to various 
levels of radiation.  However, this lay statement has no 
probative value because this service member is also not 
competent to provide an opinion as whether the Veteran was 
exposed to radiation in service.  Further, he does not have 
the medical expertise required to link the Veteran's kidney 
disability or hypothyroidism to service, including exposure 
to radiation.    

In any event, even assuming that the Veteran was exposed to 
radiation in service, there is no competent evidence linking 
his current disorders to such exposure.  As discussed above, 
the Veteran's own statements do not constitute competent 
medical evidence.  In sum, service connection on a 
presumptive basis is not warranted, and there is no competent 
or credible evidence otherwise suggesting a link between the 
current disorders and any exposure to radiation therein.  
Thus, service connection for these disabilities as due to 
exposure to radiation is not warranted.  

Lastly, the Board finds that service connection for these 
disabilities is also not warranted under a direct theory of 
entitlement.  The Veteran's service treatment records do not 
show any treatment or diagnosis of these disabilities.  
Further, the Veteran's July 1960 service examination prior to 
discharge showed no abnormalities with respect to these 
disabilities.  Further, in his contemporaneous medical 
history, the Veteran does not indicate any problems 
associated with these disabilities.  It was many years before 
the first post service medical evidence of these disorders so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Moreover, significantly, the Veteran has not 
asserted that these disabilities are directly related to 
service.  

In conclusion, with no evidence of any of these disabilities 
for at least 39 years after discharge from service and no 
competent medical evidence of record suggesting a link 
between the Veteran's current disabilities and his active 
duty service, to include exposure to radiation, there is no 
basis for awarding service connection for these disabilities.  
Therefore, a preponderance of the evidence is against the 
Veteran's claims for service connection for kidney disability 
and hypothyroidism.  As the preponderance of the evidence 
weighs against the claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for kidney disability and hypothyroidism 
is not warranted.  The appeal is denied.  



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


